Citation Nr: 0109346	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased initial evaluation in excess 
of 10 percent for degenerative joint disease of the lumbar 
spine.

2. Entitlement to a compensable initial evaluation for 
patellofemoral pain syndrome and tendonitis, left knee.

3. Entitlement to a compensable initial evaluation for 
patellofemoral pain syndrome and tendonitis, right knee.

4. Entitlement to a compensable initial evaluation for 
plantar fasciitis with shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1993 to 
February 1999.

This case returns to the Board of Veterans Appeals (Board) 
following remand in February 2000 for a hearing before a 
member of the Board.  The requested hearing was conducted in 
January 2001 and the case has returned for appellate 
consideration.  This appeal originates from a decision dated 
in August 1999 by the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  During the 
pendency of this appeal, the appellant moved to Nashville, 
Tennessee, and the Nashville RO assumed jurisdiction over the 
case.

By the August 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, rated 10 percent disabling, and patellofemoral 
pain/tendonitis of the knees and bilateral plantar fasciitis 
with bilateral shin splints, each rated noncompensably 
disabling effective from February 12, 1999.  In September 
1999, the appellant submitted a notice of disagreement with 
the ratings assigned and the present appeal ensued.  Because 
these issues originated from the initial ratings assigned 
following the grant of service connection, the Board has 
characterized the issues as set forth above.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).



REMAND

The appellant, through his representative, has requested that 
this case be returned to the RO for additional development.  
At the hearing before the undersigned member of the Board in 
January 2001, the appellant argued that a May 1999 VA 
examination was incomplete and inadequate for rating purposes 
because the examiner did not utilize a goniometer to evaluate 
the range of motion of the joints at issue.  It was further 
contended that the examiner did not describe the effect of 
the appellant's service-connected disabilities on his daily 
activities and that such assessment is necessary to ensure a 
complete record upon which to fairly adjudicate the 
appellant's claims.  See 38 C.F.R. §§ 4.1, 4.40, 4.45 (2000).

Review of the record reveals that the VA examiner in May 1999 
did in fact report range of motion findings for the 
appellant's lumbar spine and knees.  However, the examiner 
did not provide any discussion addressing the impact of the 
appellant's service-connected disabilities on his daily 
functioning, including his employment.  Id.  In this regard, 
it is noted that there was no description of the effect of 
any pain on the function and movement of the appellant's 
lumbar spine and knees.  This is significant in light of the 
appellant's testimony that he moved past the threshold of 
pain while performing the range of motion studies, which may 
have resulted in an inaccurate clinical assessment of his 
functional limitations.  

The Board also notes that during the pendency of this appeal 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, and because of the reasons cited above, 
including the appellant's request for additional development 
in this case, the Board concludes that a remand is required.  

Accordingly, in view of the above and in an effort to ensure 
due process, this case is REMANDED for the following action:

1.  The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health care 
providers and/or facilities where he has 
been treated for his lumbar spine, 
bilateral knee and foot disabilities.  
The RO should make arrangements to obtain 
all medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and those 
records are not obtained, the appellant 
and his representative should be informed 
and afforded an opportunity to obtain the 
records.  

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

3.  In view of the appellant's request 
and the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096,2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) (section 4 
noted above), the appellant should be 
scheduled for a VA examination in an 
effort to determine the level of 
functional impairment due to service-
connected disabilities at issue.  The 
claims folder and a copy of this remand 
must be made available to, and reviewed 
by the examiner prior to the examination.  
All diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

With respect to the functioning of the 
joints at issue, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment.  With respect to 
range of motion studies, a goniometer 
should be used.  In that the examination 
is to be conducted for compensation 
rather than for treatment purposes, the 
physician should specifically address the 
functional impairment caused by each 
disability at issue in correlation with 
the criteria set forth in the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The examiner should provide a 
description of the effect of any pain and 
other symptoms on the function and 
movement of the affected joints.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
see also 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); Arnesen 
v. Brown, 8 Vet.App. 432 (1995).  In 
particular, functional losses, such as 
that due to pain, weakness, etc., should 
be equated to loss of motion beyond that 
shown in the clinical setting.  DeLuca, 
supra.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
fails to comply with the instructions 
noted above, the report must be returned 
to the physician for corrective action.  
See 38 C.F.R. § 4.2 (2000); Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  The RO 
must consider all the evidence of record 
to include evidence submitted at the 
hearing before the undersigned in January 
2001, as well as all evidence obtained as 
a result of this remand.  The RO should 
also consider the assignment of "staged 
ratings" in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


